MEMORANDUM **
Andre Mirzayants and his wife Armen-uhi Nazaryan, citizens of Armenia, petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reconsider the BIA’s prior order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying petitioners’ motion to reconsider because petitioners did not identify an error of fact or law in the BIA’s June 1, 2005 order concluding petitioners failed to show how their new evidence established their eligibility for relief, given the agency’s adverse credibility determination. See 8 U.S.C. § 1229a(c)(6)(C) (requiring a motion to reconsider to specify errors of fact or law in the previous order).
To the extent petitioners seek review of the BIA’s June 1, 2005 order denying their motion to reopen, we lack jurisdiction because the petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186,1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.